Abatement Order filed December 3, 2020




                                     In The

                    Fourteenth Court of Appeals

                             NO. 14-19-00327-CR

                 MICHAEL WAYNE ANTWINE, Appellant

                                       V.
                      THE STATE OF TEXAS, Appellee

                    On Appeal from the 10th District Court
                          Galveston County, Texas
                      Trial Court Cause No. 18CR2396

                            ABATEMENT ORDER

      Appellant appeals his conviction for possession of a controlled substance.
Appellant’s appointed counsel filed a brief in which he concludes the appeal is
wholly frivolous and without merit. See Anders v. California, 386 U.S. 738 (1967);
High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978). We disagree with appellate
counsel’s conclusion that there are no arguable issues for appeal. See Anders, 386
U.S. at 744. Accordingly, the case is abated and remanded to the trial court with
instructions to appoint other counsel and have a supplemental clerk’s record
containing that appointment filed with the clerk of this court within thirty (30) days
of the date of this order.

      The appeal is abated, treated as a closed case, and removed from this court’s
active docket. The appeal will be reinstated on this court’s active docket when the
trial court’s supplemental clerk’s record is filed with this court.


                                               PER CURIAM



Panel consists of Justices Bourliot, Zimmerer, and Spain.